                                             Case 4:20-cv-02732-JST Document 56 Filed 10/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVE DAILEY,                                      Case No. 20-cv-02732-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE AS TO
                                                  v.                                        WHY CASE SHOULD NOT BE
                                   9
                                                                                            STAYED
                                  10     A&W CONCENTRATE COMPANY, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendants describe this case as “a near-duplicate of an ongoing lawsuit filed by Plaintiff’s

                                  14   counsel in the U.S. District Court for the Eastern District of New York, Sharpe v. A&W

                                  15   Concentrate Company and Keurig Dr. Pepper Inc., Case No. 1:19-cv-00768-BMC (E.D.N.Y.).”

                                  16   ECF No. 40 at 6; ECF No. 49 at 4. Plaintiff agrees. ECF No. 48 at 6; ECF No. 52 at 6.

                                  17           Accordingly, the parties are hereby ordered to show cause as to why this case should not

                                  18   be stayed pending resolution of Sharpe. The parties shall file written responses to this order by

                                  19   October 16, 2020, at which time the Court will take the matter under submission. If the parties

                                  20   agree that this case should be stayed, they shall file a stipulation and proposed order by the same

                                  21   date.

                                  22           The case management conference currently scheduled for October 26, 2020 is continued to

                                  23   December 8, 2020 at 2:00 p.m. An updated joint case management statement is due December 1,

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:20-cv-02732-JST Document 56 Filed 10/06/20 Page 2 of 2




                                   1   2020. The case management conference will not proceed, and no case management statement will

                                   2   be due, if the case has been stayed.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 6, 2020
                                                                                   ______________________________________
                                   5
                                                                                                 JON S. TIGAR
                                   6                                                       United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
